In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00279-CV

GARY LEE EASLEY, Appellant                §    On Appeal from the 352nd District Court


V.
                                          §    of Tarrant County (352-298803-18)

HSBC BANK USA, N.A., AS
INDENTURE TRUSTEE OF THE FBR
SECURITIZATION TRUST 2005-2,              §    November 14, 2019
CALLABLE MORTGAGE-BACKED
NOTES, SERIES 2005-2; AND
SPECIALIZED LOAN SERVICING, LLC,
Appellees                                 §    Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Elizabeth Kerr_________________
                                        Justice Elizabeth Kerr